—Decree, Surrogate’s Court, Bronx County (Lee Holzman, S.), entered December 5, 2000, admitting the subject will to probate upon a directed verdict, unanimously affirmed, without costs.
Upon this record, no reasonable person could find that the will was the product of undue influence or that the testator otherwise lacked testamentary capacity (see, Matter of Kumstar, 66 NY2d 691; Matter of Spielberger, 250 AD2d 425, lv denied 92 NY2d 816). That objectant, a lawyer admitted to the Minnesota bar appearing pro se, was restricted in the presentation of her own testimony by CPLR 4519, does not mean that she was prevented from presenting any competent evidence in support of her case. Concur — Sullivan, P. J., Mazzarelli, Wallach, Rubin and Friedman, JJ.